Citation Nr: 9935479	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971, and from November 1990 to May 1991.  

This appeal initially arose from a rating decision dated in 
July 1995 in which the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO) determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
sinus condition.  

A video-conference hearing sitting in Montgomery, Alabama was 
held before Jeff Martin, the undersigned, at the Board of 
Veterans' Appeals (Board) in Washington, D.C., in March 1998.

In June 1998, the Board remanded that issue for additional 
development.  A February 1999 rating action continued the 
prior denial.

Also on appeal is a December 1997 rating decision which 
denied service connection for a low back disorder due to an 
undiagnosed illness.  In October 1999, a hearing on that 
issue was held in Montgomery, Alabama, before Bettina S. 
Callaway, the undersigned, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999).  

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a sinus disorder will be addressed in the 
REMAND portion of this document.


FINDINGS OF FACT

1.  The veteran's low back disorder is shown to be due to a 
known clinical diagnosis.

2.  There is no competent evidence of record to establish the 
presence of a chronic low back disorder during service or for 
several years following the veteran's separation from his 
most recent period of active duty. 


CONCLUSION OF LAW

The claim for service connection for a low back disability 
due to undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the United States Court of Veterans Appeals 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection for arthritis may 
be granted if the disability is manifested to a degree of 10 
percent or more within one year following the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1999).

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses. Specifically:

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:


	(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and


	(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.


	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.


	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.


	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.


	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:


	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:


	(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

In adjudicating the appellant's claim for service connection 
for a disability due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Release or 
Discharge from Active Duty clearly documents that he had 
three months and 16 days of foreign service and that he was 
awarded the Southwest Asia Service Medal.  However, once 
beyond this initial consideration, the Board's attention 
turns to the medical nature of the claim at issue.  In this 
regard, the Board finds that the claim for service connection 
for a back disorder is excluded by application of the 
regulation in light of the diagnosis on the VA outpatient 
record dated in September 1999 which indicated the presence 
of X-ray evidence of degenerative changes at L5-S1.  38 
C.F.R. § 3.317(a)(1)(ii) provides that the disability by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  The record 
provides no evidence of a chronic back disorder during 
service, or of degenerative chagnes until approximately eight 
years after separation from the most recent period of active 
duty, such as to provide for consideration of the provisions 
for service connection on a direct incurrence or presumptive 
basis.  (X-rays in May 1997 noted normal spine.)  See e.g. 
Combee v. Brown, 34 F3d 1039, 1043 (Fed. Cir. 1994). 

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


ORDER

Service connection for a low back disorder, claimed as due to 
undiagnosed illness, is denied.


REMAND

The veteran is attempting to reopen a claim for service 
connection for a sinus disorder, which was denied by a final 
decision dated in January 1994.  As pointed out in the 
previous remand, the veteran testified during his March 1998 
hearing that he started having sinus complaints while 
stationed in Germany during his first period of service and 
that he received treatment during that period of service.  He 
testified that he received treatment from Dr. Church at the 
130th General Hospital in Nuremberg, Germany.  The previous 
remand directed the RO to obtain the service medical records 
for that period of service, and any records from the 130th 
General Hospital.  The record reflects that the RO apparently 
attempted to obtain such records in July 1998; however, they 
were not received, and there is no indication that any 
follow-up attempts were made.  The Board reiterates that the 
cited records pertaining to the veteran's first period of 
service are crucial to a proper evaluation of his claim.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded a Board's decision because it failed to 
ensure that the regional office achieved full compliance with 
specific instructions contained in a Board remand).

Accordingly, the case is again REMANDED to the RO for the 
following development:

The RO should again attempt to secure all 
of the veteran's service medical records, 
especially the records pertaining to his 
period of active service from February 
1970 to December 1971 and any inpatient 
and outpatient records pertaining to the 
veteran from the 130th General Hospital in 
Nuremberg, Germany, through official 
channels.  All attempts to obtain these 
records should be fully documented, and 
if such records are unavailable, the 
record should so reflect.

After the development requested above has been completed to 
the extent possible, the RO should again review the record in 
light of the additional evidence.  If the benefit sought, for 
which an appeal has been perfected, remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto with additional argument and/or evidence.  
Thereafter, the case should be returned to the Board. The 
Board intimates no opinion as to the ultimate outcome of this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



-
_____________________________
___
BETTINA S. CALLAWAY
Member, Board of Veterans' 
Appeals


_____________________________
___
JEFF MARTIN
Member, Board of Veterans' 
Appeals








